Citation Nr: 1747749	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-37 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected bilateral hearing loss prior to August 1, 2017, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1958 to August 1961.
This appeal comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

During the course of the present appeal, the RO proposed to reduce the Veteran's evaluation for his service-connected bilateral hearing loss from 50 percent to 20 percent.  See July 2016 rating decision.  Thereafter, in May 2017, the RO issued a rating decision that reduced the evaluation of bilateral hearing loss from 50 percent to 20 percent, effective August 1, 2017.  The Veteran filed a timely notice of disagreement (NOD) with that decision in June 2017, but he has not yet been issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See June 2017 notice letter to Veteran (acknowledging the receipt of his June 2017 NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As mentioned in the Introduction above, the Veteran's claim regarding the propriety of the rating reduction for his bilateral hearing loss is pending additional action by the AOJ.  Rating reduction cases are separate from rating increase cases.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  However, the issues of an increased rating and the propriety of the rating reduction for the Veteran's service-connected hearing loss are inextricably intertwined with each other because both issues depend upon the determinations of the details of the severity of the Veteran's bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As the resolution of increased rating claim for bilateral hearing loss is intertwined with the matter of whether the rating reduction was proper, the Board finds that the increased rating claim must be remanded as the propriety of the rating reduction claim is still pending additional action from the AOJ.

Additionally, while the on remand, the Veteran should be afforded a new VA examination for his bilateral hearing loss.  Importantly, since the Veteran's most recent VA examination in July 2016, he has submitted statements that his hearing has gotten worse.  See, e.g., August 2016 VA 21-4138 Statement in Support of Claim and June 2017 NOD.  In a September 2017 appellate brief, the Veteran's representative further reiterated that the Veteran had asserted that his hearing was worse than ever before.  See September 2017 Appellate Brief.  Therefore, a remand is warranted to afford the Veteran a new VA examination for his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for his bilateral hearing loss to determine the nature and severity of the claimed disability.  All necessary tests should be performed.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the applicable criteria.  The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim (after the propriety of the reduction claim has been addressed).  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

